Case 8:19-cv-01494-WFJ-AEP Document1 Filed 06/20/19 Page 1 of 6 PagelD 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION

TIFFANY KUTZ,

Plaintiff,
vs. CASE NO.:
ALLEGIANT AIR LLC,

Defendant.

/
COMPLAINT

Plaintiff, Tiffany Kutz, by and through her undersigned attorneys, sues the Defendant,
Allegiant Air LLC, (hereinafter referred to as “Allegiant” or “Defendant’’), and alleges as follows:
JURISDICTION AND VENUE

1. Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §§ 1331, 1367 and
1441(b).

2. Venue lies within United States District Court for the Middle District of Florida,
Tampa Division because a substantial part of the events giving rise to this claim occurred in this
Judicial District and is therefore proper pursuant to 28 U.S.C. § 1391(b).

PARTIES

3. Plaintiff, Tiffany Kutz, is a resident of Hillsborough County, Florida at all times
material and worked for Defendant in this Judical District during the applicable statute of
limitations.

4. Defendant, Allegiant Air LLC, is a Foreign Limited Liability Company authorized

and doing business in this Judicial District.
Case 8:19-cv-01494-WFJ-AEP Document1 Filed 06/20/19 Page 2 of 6 PagelD 2

5. At all times material, Plaintiff, Tiffany Kutz, was an employee of the Defendant

within the meaning of the Family and Medical Leave Act (“FMLA”).
GENERAL ALLEGATIONS

6. At all times material, Defendant acted with malice and reckless disregard for
Plaintiffs federal and state protected rights.

7. At all times material, Plaintiff was qualified to perform her job duties within the
legitimate expectations of her employer.

8. Plaintiff has retained the undersigned counsel to represent her in this action and is
obligated to pay them a reasonable fee for their services.

FACTUAL ALLEGATIONS

9. On or about June 6, 2016, Allegiant Air hired Kutz to work as a customer service
agent at St. Petersburg-Clearwater International Airport.

10. In October 2017, Kutz applied for and received approval for intermittent leave
under the Family and Medical Leave Act (“FMLA”) to take necessary time off for her disabled
son. In March 2018, Kutz also received intermittent FMLA approval for her disabled daughter.

11. Allegiant tracks employee tardiness and absences through a point system. And
once an employee accumulates a certain number of points, Allegiant will discipline the employee.
The discipline varies based on the points received and includes suspension of shift trade privileges
and ultimately termination.

12, After Allegiant approved Kutz for intermittent FMLA leave, she used that leave
and her ability to occasionally trade shifts with other employees to manage her schedule and her
children’s health care needs.

13. Beginning in early 2018, Kutz began to experience problems with Allegiant’s
Case 8:19-cv-01494-WFJ-AEP Document1 Filed 06/20/19 Page 3 of 6 PagelD 3

FMLA tracking system. For example, Allegiant managers would play employee voice recordings
asking for time off in a common area where it could be overheard by any employees in the area.
For this reason, Kutz was often reluctant to state the purpose of her leave when she would call in.

14. Additionally, Allegiant often mischaracterized Kutz’s time off as unprotected,
when the leave she took was in fact FMLA protected time. Allegiant would then improperly assign
Kutz discipline points for taking the protected time off.

15. | Because Allegiant improperly assessed Kutz points for taking protected time off,
Allegiant ultimately suspended her ability to trade shifts with her colleagues (and her flight
benefits). Allegiant’s improper suspension of Kutz’s shift trade abilities resulted in her ultimately
accumulating additional points after she had exhausted her FMLA intermittent leave.

16. Kutz, on several occasions, raised issues with Allegiant management over its
improper assessment of points. But Allegiant refused to address her concerns or to reconsider its
improper assessment of points.

17. On December 11, 2018, Allegiant terminated Kutz’s employment, purportedly for
having accumulated too many points.

COUNTI
FAMILY MEDICAL LEAVE ACT — INTERFERENCE

18. Plaintiff re-alleges and adopts, as if fully set forth herein, the allegations stated in
Paragraphs one (1) through seventeen (17).

19. Plaintiff is an individual entitled to protection under the Family and Medical Leave
Act (FMLA), 29 U.S.C. §2601, et seq.

20. ‘Plaintiff is an eligible employee within the meaning of the FMLA because Plaintiff
worked for Defendant for twelve (12) months, had at least 1,250 hours of service for the Defendant

during twelve (12) months immediately preceding her FMLA leave, and worked at a location
Case 8:19-cv-01494-WFJ-AEP Document 1 Filed 06/20/19 Page 4 of 6 PagelD 4

where the Defendant had at least fifty (50) employees within seventy-five (75) miles.

21. Defendant is a covered employer under the FMLA in that they had fifty (50) or
more employees in twenty (20) or more work weeks in the current or preceding calendar year.

22. Plaintiff's daughter and son suffer from serious health conditions within the
meaning of the FMLA.

23. Defendant’s actions interfered with Plaintiff's lawful exercise of her FMLA rights.
Specifically, Defendant terminated Plaintiff's employment for exercising her rights to leave under

the FMLA to care for her children.
24. Defendant’s actions constitute violations of the FMLA.
25. As a result of Defendant’s unlawful actions, Plaintiff has suffered damages.
WHEREFORE, Plaintiff, prays for the following damages against Defendant:
a. Back pay and benefits;
b. Prejudgment interest on back pay and benefits;

c. Front pay and benefits;

d. Liquidated damages;

e. Attorneys’ fees and costs;

f. Injunctive relief; and

g. For any other relief, this Court deems just and equitable.
COUNT IT

FAMILY MEDICAL LEAVE ACT — RETALIATION
26. Plaintiff, re-alleges and adopts, as if fully set forth herein, the allegations

stated in Paragraphs one (1) through seventeen (17).
Case 8:19-cv-01494-WFJ-AEP Document1 Filed 06/20/19 Page 5 of 6 PagelD 5

27. Defendant retaliated against Plaintiff in violation of the FMLA in that Plaintiff's
utilization of qualified FMLA leave was a substantial or motivating factor that prompted
Defendant to formally discipline Plaintiff and terminate Plaintiff's employment.

28. | Defendant’s actions constitute a violation of the FMLA.

29. As aresult of Defendant’s actions, Plaintiff has suffered damages.

WHEREFORE, Plaintiff, prays for the following damages against Defendant,

a. Back pay and benefits;
b. Prejudgment interest on back pay and benefits;
c. Front pay and benefits;

d. Liquidated damages;

e. Attorneys’ fees and costs;

f. Injunctive relief; and

g. For any other relief, this Court deems just and equitable.
DEMAND FOR JURY TRIAL

30. Plaintiff demands a trial by jury on all issues so triable.

Dated June 20, 2019.

none Lc UZAS OWENS, LLC.

SCOTT L. TERRY, ESQUIRE

Florida Bar No.: 77105
scott@fgbolaw.com

WOLFGANG M. FLORIN, ESQUIRE
Florida Bar No.: 907804
wolfgang@fgbolaw.com

16524 Pointe Village Dr.

Suite 100
Case 8:19-cv-01494-WFJ-AEP Document1 Filed 06/20/19 Page 6 of 6 PagelD 6

Lutz, Florida 33558

(727) 254-5255

(727) 483-7942 (fax)

Trial Attorneys for Plaintiff
